OPINION — AG — (1) A DESCRIPTION OF A TRADEMARK WITHOUT A SPECIFIC NAME CAN CONSTITUTE A TRADEMARK ELIGIBLE FOR REGISTRATION. (2) ATTACHED FACSIMILE WOULD CONSTITUTE A DEVICE UNDER SECTION 21(A), SUPRA (3) THE FACSIMILE OF THE PROSPECTIVE TRADEMARK IS A COMMON DECORATION FOUND ON MANY OTHER PRODUCTS MANUFACTURED BY COMPANIES OTHER THAN THE ONE SUBMITTING THE PROSPECTIVE TRADEMARK, DOES NOT RENDER THE PROSPECTIVE TRADEMARK UNACCEPTABLE PER SE FOR TRADEMARK REGISTRATION IN OKLAHOMA. CITE: 78 O.S. 1961 21 [78-21], 28 O.S. 1951 111 [28-111], 78 O.S. 1961 22 [78-22] 78 O.S. 1961 23 [78-23], 78 O.S. 1961 21 [78-21] [78-21] (BRIAN UPP)